19 Mich. App. 544 (1969)
172 N.W.2d 897
PEOPLE
v.
CHARLES WILLIAMS
Docket No. 5,807.
Michigan Court of Appeals.
Decided October 27, 1969.
Application for leave to appeal filed November 22, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Luvenia D. Dockett, Assistant Prosecuting Attorney, for the people.
Carl Levin (Defender's Office  Legal Aid and Defender Association of Detroit), for defendant on appeal.
Before: LESINSKI, C.J., and J.H. GILLIS and DANHOF, JJ.
PER CURIAM.
Defendant Charles Williams pleaded guilty to the charge of assault with intent to rob being armed (CL 1948, § 750.89 [Stat Ann 1962 Rev § 28.284]). He was sentenced to a term of 25 to 35 years.
Defendant's contention that the trial court erred in considering defendant's juvenile record before imposing sentence is without merit. That the trial judge may consider additional factors in determining *546 sentence is well settled. People v. Williams (1923), 225 Mich. 133; People v. Losinger (1951), 331 Mich. 490; People v. Guillett (1955), 342 Mich. 1; People v. Camak (1967), 5 Mich. App. 655. A convicted defendant's juvenile record is a legitimate subject of inquiry, since it reflects upon defendant's "antecedents, character and circumstances." CL 1948, § 771.14 (Stat Ann 1954 Rev § 28.1144). People v. Coleman (1969), 19 Mich. App. 250. Moreover, the restriction on the subsequent use of juvenile dispositions contained in CL 1948, § 712A.23 [Stat Ann 1962 Rev § 27.3178(598.23)] does not bar postconviction examination of juvenile records for the purpose of sentencing. People v. Coleman, supra. Nor was the failure of the trial judge to permit defendant to admit or deny the contents of the presentence report error. The record discloses no request by defendant or his counsel to examine the presentence report. People v. Camak, supra.
Defendant also contends that the sentence imposed was illegal. The claim is made that the sentence is, in effect, harsher than a life sentence, since a life sentence might result in earlier parole. We find defendant's sentence was within the limits prescribed by CL 1948, § 750.89 (Stat Ann 1962 Rev § 28.284). We find no reversible error in the punishment imposed. See People v. Harwood (1938), 286 Mich. 96; People v. Connor (1957), 348 Mich. 456; People v. Krum (1965), 374 Mich. 356; People v. Mulier (1968), 12 Mich. App. 28.
Affirmed.